Name: Commission Regulation (EEC) No 2029/90 of 16 July 1990 amending Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry
 Type: Regulation
 Subject Matter: chemistry;  agricultural structures and production;  beverages and sugar
 Date Published: nan

 Avis juridique important|31990R2029Commission Regulation (EEC) No 2029/90 of 16 July 1990 amending Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry Official Journal L 186 , 18/07/1990 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 33 P. 0059 Swedish special edition: Chapter 3 Volume 33 P. 0059 *****COMMISSION REGULATION (EEC) No 2029/90 of 16 July 1990 amending Regulation (EEC) No 1729/78 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 1069/89 (2), and in particular Article 9 (6) thereof, Whereas Council Regulation (EEC) No 1010/86 (3), as amended by Regulation (EEC) No 1771/90 (4), provides that from the 1990/91 marketing year, production refunds granted for products in the sugar sector used in the chemical industry are to be established exclusively by reference to the price for sugar on the world market; whereas the detailed rules of application laid down by Commission Regulation (EEC) No 1729/78 (5), as last amended by Regulation (EEC) No 748/89 (6), must be adapted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 1729/78 is hereby amended as follows: 1. Paragraph 2 is replaced by the following: '2. For the purposes of the fixing referred to in paragraph 1, "reference period" means, for the recording of export refunds for white sugar used to determine the price of sugar on the world market as referred to in Article 4 (4) (a) of Regulation (EEC) No 1010/86, the period beginning on the first day of the quarter immediately preceding each of the dates referred to in paragraph 1 and ending on the 15th day of the last month of the same quarter.' 2. Paragraphs 4, 5 and 6 are replaced by the following paragraph 4: '4. The production refund applicable per 100 kilograms of white sugar during each of the quarters referred to in paragraph 1 shall be equal to the difference between the price of Community sugar applicable during the quarter for which the refund is fixed and the price of sugar on the world market determined for the reference period in question.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 114, 27. 4. 1989, p. 1. (3) OJ No L 94, 9. 4. 1986, p. 9. (4) OJ No L 163, 29. 6. 1990, p. 1. (5) OJ No L 201, 25. 7. 1978, p. 26. (6) OJ No L 80, 23. 3. 1989, p. 51.